Case 4:20-cv-04375-HSG Document 30-2 Filed 12/02/20 Page 1 of 20




                    EXHIBIT 1
        Case 4:20-cv-04375-HSG
Case 3:14-cv-01583-GPC-KSC      Document
                             Document 15-530-2  Filed
                                            Filed     12/02/20
                                                  09/15/14      Page 2 of Page
                                                             PageID.115   20 1 of 3




                                                                   Exhibit B Page 4
        Case 4:20-cv-04375-HSG
Case 3:14-cv-01583-GPC-KSC      Document
                             Document 15-530-2  Filed
                                            Filed     12/02/20
                                                  09/15/14      Page 3 of Page
                                                             PageID.116   20 2 of 3




                                                                   Exhibit B Page 5
        Case 4:20-cv-04375-HSG
Case 3:14-cv-01583-GPC-KSC      Document
                             Document 15-530-2  Filed
                                            Filed     12/02/20
                                                  09/15/14      Page 4 of Page
                                                             PageID.117   20 3 of 3




                                                                   Exhibit B Page 6
Case 4:20-cv-04375-HSG Document 30-2 Filed 12/02/20 Page 5 of 20




                     EXHIBIT 2
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2  Filed 12/02/20
                                           Filed 05/25/12  Page Page
                                                                1 of 126 ofPage
                                                                            20 ID #:143




                       EXHIBIT 2
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2  Filed 12/02/20
                                           Filed 05/25/12  Page Page
                                                                2 of 127 ofPage
                                                                            20 ID #:144




                                                                  Exhibit 2, Page 10
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2  Filed 12/02/20
                                           Filed 05/25/12  Page Page
                                                                3 of 128 ofPage
                                                                            20 ID #:145




                                                                        Exhibit 2, Page 11
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2  Filed 12/02/20
                                           Filed 05/25/12  Page Page
                                                                4 of 129 ofPage
                                                                            20 ID #:146




                                                                       Exhibit 2, Page 12
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2
                                            Filed Filed 12/02/20
                                                  05/25/12   PagePage  10 of
                                                                 5 of 12     20 ID #:147
                                                                          Page




                                                                        Exhibit 2, Page 13
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2
                                            Filed Filed 12/02/20
                                                  05/25/12   PagePage  11 of
                                                                 6 of 12     20 ID #:148
                                                                          Page




                                                                     Exhibit 2, Page 14
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2
                                            Filed Filed 12/02/20
                                                  05/25/12   PagePage  12 of
                                                                 7 of 12     20 ID #:149
                                                                          Page




                                                                      Exhibit 2, Page 15
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2
                                            Filed Filed 12/02/20
                                                  05/25/12   PagePage  13 of
                                                                 8 of 12     20 ID #:150
                                                                          Page




                                                                    Exhibit 2, Page 16
         Case 4:20-cv-04375-HSG
Case 8:12-cv-00812-JLS-DFM       Document
                             Document 10-4 30-2
                                            Filed Filed 12/02/20
                                                  05/25/12   PagePage  14 of
                                                                 9 of 12     20 ID #:151
                                                                          Page




                                                                       Exhibit 2, Page 17
      Case 4:20-cv-04375-HSGDocument
Case 8:12-cv-00812-JLS-DFM    Document 30-2Filed
                                     10-4     Filed 12/02/20Page
                                                 05/25/12     Page
                                                                 10 15 of 20Page ID
                                                                    of 12
                                    #:152




                                                                  Exhibit 2, Page 18
      Case 4:20-cv-04375-HSGDocument
Case 8:12-cv-00812-JLS-DFM    Document 30-2Filed
                                     10-4     Filed 12/02/20Page
                                                 05/25/12     Page
                                                                 11 16 of 20Page ID
                                                                    of 12
                                    #:153




                                                                  Exhibit 2, Page 19
                Case 4:20-cv-04375-HSGDocument
          Case 8:12-cv-00812-JLS-DFM    Document 30-2Filed
                                               10-4     Filed 12/02/20Page
                                                           05/25/12     Page
                                                                           12 17 of 20Page ID
                                                                              of 12
                                              #:154
Be in the Know.
Sign up for savings, news, updates.
Please enter a valid email address.
We're having trouble saving your address. Please try again.
Thank you. A welcome email has been sent.
Enter Your Email Address




Read What You Love.
Anywhere You Like
NOOK for iPad™
NOOK for iPhone®
NOOK for Android™
NOOK for PC™
NOOK for Mac™
Learn More
Keep Up with BN's Buzz.



         B&N Services                                                                         Shipping & Delivery             Quick Help
         About B&N                    Affiliate Network               Advanced Search         About Free Shipping             Customer Service   All Help Topics
         Investor Relations           Advertise                       B&N MasterCard          About Shipping                  Order Status       Sitemap
         Barnes & Noble, Inc.         Publisher & Author Guidelines   Bulk Order Discounts    Shipping Rates                  Easy Returns       Accessibility
         Careers at BN.com            B&N Membership                  B&N Bookfairs           Store Returns                   Product Recalls
                                                                      My B&N                                                                     Terms of Use,
                                                                                              Copyright, and Privacy Policy
© 1997-2012 Barnesandnoble com llc




                                                                                                                               Exhibit 2, Page 20


http://www.barnesandnoble.com/t...                                                5/24/2012                                                          Page 2 of 2
Case 4:20-cv-04375-HSG Document 30-2 Filed 12/02/20 Page 18 of 20




                      EXHIBIT 3
        Case 4:20-cv-04375-HSG
Case 2:15-cv-03553-R-MRW        Document
                            Document 24-2 30-2
                                           Filed Filed 12/02/20
                                                 09/03/15   PagePage
                                                                1 of 219Page
                                                                         of 20ID #:228
        Case 4:20-cv-04375-HSG
Case 2:15-cv-03553-R-MRW        Document
                            Document 24-2 30-2
                                           Filed Filed 12/02/20
                                                 09/03/15   PagePage
                                                                2 of 220Page
                                                                         of 20ID #:229
